Order issued April 15, 2014




                                    In The

                              Court of Appeals
                                   For The

                        First District of Texas
                          ————————————
                              NO. 01-02-00114-CV
                         ———————————
 E. PIERCE MARSHALL, INDIVIDUALLY, AS WILL PROPONENT, AS
CO-TRUSTEE OF THE MARSHALL GRANDCHILDREN’S TRUST FOR
 THE BENEFIT OF E. PIERCE MARSHALL, JR., AS CO-TRUSTEE OF
THE MARSHALL GRANDCHILDREN’S TRUST FOR THE BENEFIT OF
      PRESTON MARSHALL, AS TRUSTEE OF THE MARSHALL
 PETROLEUM, INC. STOCKHOLDING TRUST, AS TRUSTEE OF THE
 MARSHALL MUSEUM AND LIBRARY TRUST, AS TRUSTEE OF THE
   BETTYE B. MARSHALL LIVING TRUST, AS TRUSTEE OF THE J.
HOWARD MARSHALL, II, MARITAL TRUST NUMBER TWO, AND AS
TRUSTEE OF THE E. PIERCE MARSHALL FAMILY TRUST CREATED
  UNDER THE BETTYE B. MARSHALL LIVING TRUST INDENTURE
DATED OCTOBER 30, 1990; ELAINE MARSHALL, INDIVIDUALLY, AS
CO-TRUSTEE OF THE MARSHALL GRANDCHILDREN’S TRUST FOR
THE BENEFIT OF E. PIERCE MARSHALL, JR., AND AS CO-TRUSTEE
OF THE MARSHALL GRANDCHILDREN’S TRUST FOR THE BENEFIT
  OF PRESTON MARSHALL; E. PIERCE MARSHALL, JR.; PRESTON
 MARSHALL; MARSHALL PETROLEUM, INC.; TROF, INC.; FINLEY
    HILLIARD, INDIVIDUALLY, AS TRUSTEE OF THE J. HOWARD
 MARSHALL, II, LIVING TRUST, AS TRUSTEE OF THE MARSHALL
 PETROLEUM, INC. STOCK HOLDING TRUST, AS TRUSTEE OF THE
  GRANTOR RETAINED ANNUITY TRUST, AS TRUSTEE OF THE J.
 HOWARD MARSHALL CHARITABLE LEAD TRUST, AS TRUSTEE OF
  THE J. HOWARD MARSHALL, II, LIQUIDATING TRUST NUMBER
TWO, AND AS TRUSTEE OF THE J. HOWARD MARSHALL, II, FAMILY
      TRUST; KEN FARRAR, AS TRUSTEE OF THE J. HOWARD
  MARSHALL, II, LIVING TRUST, AS TRUSTEE OF THE J. HOWARD
   MARSHALL, II, LIQUIDATING TRUST NUMBER ONE, AND AS
TRUSTEE OF THE J. HOWARD MARSHALL, II, FAMILY TRUST; AND
  DR. STEPHEN COOK, AS TRUSTEE OF THE MARSHALL MUSEUM
                AND LIBRARY TRUST, Appellants
                             V.
 J. HOWARD MARSHALL, III; VICKIE LYNN MARSHALL; HARVEY
      SORENSEN; AND FOULSTON & SIEFKIN, L.L.P., Appellees

                            ****

 FOULSTON & SIEFKIN, L.L.P. AND HARVEY SORENSEN, Appellants
                             V.
             J. HOWARD MARSHALL, III, Appellee

                            ****

             J. HOWARD MARSHALL, III, Appellant
                             V.
 E. PIERCE MARSHALL, INDIVIDUALLY, AS WILL PROPONENT, AS
CO-TRUSTEE OF THE MARSHALL GRANDCHILDREN’S TRUST FOR
 THE BENEFIT OF E. PIERCE MARSHALL, JR., AS CO-TRUSTEE OF
THE MARSHALL GRANDCHILDREN’S TRUST FOR THE BENEFIT OF
      PRESTON MARSHALL, AS TRUSTEE OF THE MARSHALL
 PETROLEUM, INC. STOCKHOLDING TRUST, AS TRUSTEE OF THE
 MARSHALL MUSEUM AND LIBRARY TRUST, AS TRUSTEE OF THE
   BETTYE B. MARSHALL LIVING TRUST, AS TRUSTEE OF THE J.
HOWARD MARSHALL, II, MARITAL TRUST NUMBER TWO, AND AS
TRUSTEE OF THE E. PIERCE MARSHALL FAMILY TRUST CREATED
  UNDER THE BETTYE B. MARSHALL LIVING TRUST INDENTURE

                             2
DATED OCTOBER 30, 1990; ELAINE MARSHALL, INDIVIDUALLY, AS
 CO-TRUSTEE OF THE MARSHALL GRANDCHILDREN’S TRUST FOR
 THE BENEFIT OF E. PIERCE MARSHALL, JR., AND AS CO-TRUSTEE
OF THE MARSHALL GRANDCHILDREN’S TRUST FOR THE BENEFIT
   OF PRESTON MARSHALL; E. PIERCE MARSHALL, JR.; PRESTON
  MARSHALL; MARSHALL PETROLEUM, INC.; TROF, INC.; FINLEY
    HILLIARD, INDIVIDUALLY, AS TRUSTEE OF THE J. HOWARD
  MARSHALL, II, LIVING TRUST, AS TRUSTEE OF THE MARSHALL
 PETROLEUM, INC. STOCK HOLDING TRUST, AS TRUSTEE OF THE
   GRANTOR RETAINED ANNUITY TRUST, AS TRUSTEE OF THE J.
 HOWARD MARSHALL CHARITABLE LEAD TRUST, AS TRUSTEE OF
   THE J. HOWARD MARSHALL, II, LIQUIDATING TRUST NUMBER
TWO, AND AS TRUSTEE OF THE J. HOWARD MARSHALL, II, FAMILY
       TRUST; KEN FARRAR, AS TRUSTEE OF THE J. HOWARD
  MARSHALL, II, LIVING TRUST, AS TRUSTEE OF THE J. HOWARD
     MARSHALL, II, LIQUIDATING TRUST NUMBER ONE, AND AS
    TRUSTEE OF THE J. HOWARD MARSHALL, II, FAMILY TRUST;
  HARVEY SORENSEN; FOULSTON & SIEFKIN, L.L.P.; DR. STEPHEN
  COOK, AS TRUSTEE OF THE MARSHALL MUSEUM AND LIBRARY
  TRUST; CHARLES KOCH; DON CORDES; AND KOCH INDUSTRIES,
                         INC., Appellees

                           ****

             VICKIE LYNN MARSHALL, Appellant
                            V.
 E. PIERCE MARSHALL, AS WILL PROPONENT, INDIVIDUALLY, AS
CO-TRUSTEE OF THE MARSHALL GRANDCHILDREN’S TRUST FOR
 THE BENEFIT OF E. PIERCE MARSHALL, JR., AS CO-TRUSTEE OF
THE MARSHALL GRANDCHILDREN’S TRUST FOR THE BENEFIT OF
      PRESTON MARSHALL, AS TRUSTEE OF THE MARSHALL
 PETROLEUM, INC. STOCKHOLDING TRUST, AS TRUSTEE OF THE
 MARSHALL MUSEUM AND LIBRARY TRUST, AS TRUSTEE OF THE
   BETTYE B. MARSHALL LIVING TRUST, AS TRUSTEE OF THE J.
HOWARD MARSHALL, II, MARITAL TRUST NUMBER TWO, AND AS
TRUSTEE OF THE E. PIERCE MARSHALL FAMILY TRUST CREATED
  UNDER THE BETTYE B. MARSHALL LIVING TRUST INDENTURE
DATED OCTOBER 30, 1990; ELAINE MARSHALL, INDIVIDUALLY, AS
CO-TRUSTEE OF THE MARSHALL GRANDCHILDREN’S TRUST FOR

                            3
 THE BENEFIT OF E. PIERCE MARSHALL, JR., AND AS CO-TRUSTEE
OF THE MARSHALL GRANDCHILDREN’S TRUST FOR THE BENEFIT
  OF PRESTON MARSHALL; E. PIERCE MARSHALL, JR.; PRESTON
  MARSHALL; MARSHALL PETROLEUM, INC.; TROF, INC.; FINLEY
   HILLIARD, INDIVIDUALLY, AS TRUSTEE OF THE J. HOWARD
  MARSHALL, II, LIVING TRUST, AS TRUSTEE OF THE MARSHALL
 PETROLEUM, INC. STOCK HOLDING TRUST, AS TRUSTEE OF THE
  GRANTOR RETAINED ANNUITY TRUST, AS TRUSTEE OF THE J.
 HOWARD MARSHALL CHARITABLE LEAD TRUST, AS TRUSTEE OF
  THE J. HOWARD MARSHALL, II, LIQUIDATING TRUST NUMBER
TWO, AND AS TRUSTEE OF THE J. HOWARD MARSHALL, II, FAMILY
      TRUST; KEN FARRAR, AS TRUSTEE OF THE J. HOWARD
  MARSHALL, II, LIVING TRUST, AS TRUSTEE OF THE J. HOWARD
    MARSHALL, II, LIQUIDATING TRUST NUMBER ONE, AND AS
   TRUSTEE OF THE J. HOWARD MARSHALL, II, FAMILY TRUST;
    HARVEY SORENSEN; FOULSTON & SIEFKIN, L.L.P.; AND DR.
 STEPHEN COOK, AS TRUSTEE OF THE MARSHALL MUSEUM AND
                   LIBRARY TRUST, Appellees


                   On Appeal from the Probate Court No. 2
                            Harris County, Texas
                      Trial Court Case No. 276,815-402


                          MEMORANDUM ORDER

      Appellees and cross-appellants, Harvey R. Sorensen and Foulston &

Siefken, L.L.P., have filed a motion to dismiss their appeal. No opinion has issued

and no party has filed a response to the motion. See TEX. R. APP. P. 10.1(b), 10.3.

Accordingly, we grant the motion and dismiss Harvey R. Sorensen and Foulston &

Siefken, L.L.P.’s appeal. See TEX. R. APP. P. 42.1(a)(1). All other appeals remain

pending.


                                         4
                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Massengale and Huddle.




                                       5